Matter of Kleinbach v Cullerton (2017 NY Slip Op 04642)





Matter of Kleinbach v Cullerton


2017 NY Slip Op 04642


Decided on June 9, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 9, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., PERADOTTO, DEJOSEPH, NEMOYER, AND CURRAN, JJ.


661 CAF 16-02038

[*1]IN THE MATTER OF COURTNEY L. KLEINBACH, PETITIONER-RESPONDENT,
vANDREW W. CULLERTON, RESPONDENT-APPELLANT.
-IN THE MATTER OF ANDREW W. CULLERTON, PETITIONER-APPELLANT, VCOURTNEY L. KLEINBACH, RESPONDENT-RESPONDENT. (APPEAL NO. 2.) 


MICHAEL A. ROSENBLOOM, ROCHESTER, FOR RESPONDENT-APPELLANT AND PETITIONER-APPELLANT. 
DAVID J. PAJAK, ALDEN, FOR PETITIONER-RESPONDENT AND RESPONDENT-RESPONDENT. 
WENDY S. SISSON, ATTORNEY FOR THE CHILD, GENESEO. 

	Appeal from an order of the Family Court, Genesee County (Eric R. Adams, J.), entered June 28, 2016 in proceedings pursuant to Family Court Act article 6. The order, inter alia, denied that part of the motion of Andrew W. Cullerton seeking leave to reargue. 
It is hereby ORDERED that said appeal from the order insofar as it denied leave to reargue is unanimously dismissed, and the order is affirmed without costs.
Same memorandum as in Matter of Kleinbach v Cullerton ([appeal No. 1] ___ AD3d ___ [June 9, 2017]).
Entered: June 9, 2017
Frances E. Cafarell
Clerk of the Court